Taylor, J.,
(after stating the facts). — From the conclusion that we have reached as to the constitutionality and effect of Chapter 5848 of the laws enacted by the legislature of 1907 it becomes unnecessary, if not improper, for us at this time to pass upon or adjudicate any of the other questions or objections touching the issue and sale of the bonds involved that are presented by the bill and demurrer thereto. On June 3rd, 1907, Chapter 5848 was approved, which with its title is as follows:
“An Act Amending the Charter of the City of St. Petersburg by Prescribing the Method of Electing its Tax Assessor and Prohibiting the Issue and Sale of Bonds Unless Such Issue is Ratified by a Majority of the Qualified Electors.

Be it Enacted by the Legislahire of the State of Florida:

Section I. The tax assessor shall be elected by the qualified electors of the city of St. Petersburg and shall hold office for the term of two years, and until his successor is elected and qualified; but the present incumbent *594shall hold office until the next general election provided for in section 13 of the city charter.
Sec. 2. The city of St. Petersburg shall have the right to issue and sell bonds for municipal improvements, not to exceed in amount twenty per cent, of the assessed value of all the property subject to taxation within the corporate limits of said city, but no bonds shall be issued or sold until such issue shall be ratified by a majority of the qualified electors of said city, at an election to be held for such purpose and in such manner as may be provided for by ordinance; provided, however, that nothing in this section contained shall prohibit the refunding of the indebtedness of the city of St. Peters-burg in the manner as now provided by section 22 of its charter; and, provided further, that the powers conferred by said section 22 of its charter, shall in no wise be restricted by the provisions of this section, save and except that no bonds shall be issued or sold until such issue is ratified by a majority of the electors as hereinbefore prescribed.
■Sec. 3. All laws and parts of laws in conflict with the provisions in this act are hereby repealed.
Sec. 4. This act shall take effect upon and after its passage and approval by the governor.
Approved June 3, 1907.”
The bill alleges, and the defendants demurrer admits, that at the time the above quoted statute became an effective law, if it be constitutional, none of the bonds involved in this suit had been in fact issued or sold, so that there is no right of any innocent third party attaching prior to the passage of the above act involved. If the above quoted act is not unconstitutional then it seems clear to us that its provisions forbid any further 'steps towards the issue of sale of the bonds involved herein,' since the inhibition is clearly stated in the act that: no *595bonds shall be issued or sold until such issue shall be ratified by a majority of the qualified electors of said city at an election to be held for such purpose, and it is alleged in the bill, and the demurrer admits, that the proposed issue of bonds involved has never been submitted to the vote of the electors of the municipality for their approval and has never been ratified by such electors. It is contended, however, by the defendant city that this act is entirely prospective in its effect and does not in any wise affect anything that had been done prior to its passage looking towards the issue and sale of these bonds by such city, and that the city ordinance authorizing the issue and sale thereof had been duly and properly adopted by the city long prior to the passage of this statute. We cannot agree with this contention. The provisions of the act are clear and emphatic that no bonds shall be either issued or sold from or after the passage and approval of such act unless their issue be ratified by the majority vote of the electors of the city. The act was approved on June 3rd, 1907, and at that time none of the proposed bonds involved herein were either physically issued or sold. Even if the city had, prior to the passage of such act, by a duly enacted and valid ordinance, fully provided for the issuance and sale of such bonds, we think it is clear that the legislature has undoubted power, in the absence of any intervening rights of innocent third persons, to step in, even after the physical issuance by a municipality of its bonds, and say, by proper legislative enactment; you cannot sell these bonds unless their issuance or sale be first sanctioned by a majority of the votes of your electors. And such we think is the effect of this statute. Immediately upon its becoming a law it at once arrested the sale of these or any other bonds by such city until their issue was first sanctioned by the votes of its elec*596tors. Again it is contended for the defendant city , that this act does not prohibit the city from an issue of bonds to the extent of ten per centum of the assessed value of the properties in the city without being ratified by vote of the electors. This contention is also untenable.
Section 22 of Chapter 5361 laws of 1903, which was the creative act of the city of St. Petersburg, being its' legislative charter, did in terms authorize such city to issue and sell bonds for municipal improvements, without ratification by the votes of its electors, up to ten per centum of the assessed value of the properties in such city, and authorized it further to- issue and sell bonds for such municipal improvements to the maximum extent of twenty per centum of the assessed value of the properties in the city, but provided in effect that if bonds to a greater extent than ten per centum of the assessed value of the properties in the city werejproposed to be issued such excess issue over such ten per centum1 should be first ratified by a majority vote of the electors of the city. The change effected by the act of 1907 under discussion, was to take away from such city the power or authority to issue or sell any bonds to any extent zvhatsoever, except bonds for the specific purpose of re funding, compounding or adjusting past indebtedness of such city, unless the issue thereof shall be first ratified by the majority of the votes of' its electors.
It is further contended for the defendant city that the said act of 1907 is unconstitutional and void for the reason that it violates section 16 of article 3 of the state constitution which provides as follows: “Each law enacted in the legislature shall embrace but one subject and matter properly connected therewith, which subject shall be briefly expressed in the title; and no law shall be amended or revised by reference to its title only; *597but in such case the act, as revised, or section as amended, shall be re-enacted and published at length.”
In the case of Lake v. State ex rel. Palmer, 18 Fla. 501, text 511 this court, addressing itself to the same provision in the Florida constitution of 1868, approvingly quotes the following from Judge Cooley: “A law which does not assume in terms to revise, alter or amend any prior act or section of an act, but by various transfers of duties has an amendatory effect by implication, is constitutional. It is not the meaning of this provision of the constitution that upon the passage of each new law all prior laws which it may modify by implication shall be re-enacted and published at length as modified.” In State ex rel. Turner v. Hocker, 36 Fla. 358, 18 South. Rep. 767, this court has said further that; “The constitutional inhibition against the revision or amendment of statutes or sections of statutes by their titles only, does not apply to amendments or repeals of statutes that are effected by. implication.” The act of 1907 under discussion does not in terms profess or undertake, either in its title or in the. body of the act, to revise or amend any particular existing statute or section of a statute, but, by implication, its effect is to repeal that feature of section 22 of the then existing law chartering the city of St. Petersburg, that in terms authorized such city to issue bonds without ratification by the votes of its electors up to ten per centum of the assessed values of the properties in the city, except where' the proposed issue of bonds was for the specific purpose of refunding past indebtedness of such city. •
It is further urged that the title of this act is not sufficient under the constitution, in that such title in asserting that it was: “An Act Amending the Charter of the City of St. Petersburg,” etc., did not convey any intelligence to the legislature, as to what subject it was *598dealing with by such bill. That the legislature had no knowledge of any such thing as the “charter” of the city of St. Petersburg. This contention is untenable. In the well considered case of People ex rel. City of Rochester v. Briggs, 50 N. Y. 553, where a statute entitled, “An act to amend the several acts relating to the city of Rochester,” was assailed as being unconstitutional on the ground that its title did not properly express any subject, Chief Justice Church, delivering the opinion of the court says: “The city of Rochester is a municipal corporation created by law, and the use of that name in the title refers to such corporation. This is not only the strict legal construction of the title, but such is its popular signification. No one could suppose that it meant anything else than the organized political body known by that name. This name, therefore, “The City of Rochester,” is as expressive as if the word corporation had been prefixed to it. The name signifies the corporation of the city, and, when used in connection' with the announcement of a bill to amend the several. acts relating to the city, it is impossible to give it any other construction.” In the same case the “charter,” when used in connection with a municipal corporation, is defined as follows: “The charter, as it is called, consists of the creative act and all laws in force relating to the corporation, whether in defining its powers or regulating their mode of exercise.” And the court in the same case says further: “An act, therefore, in relation to the city of Rochester, whether the word corporation is used or not, is an act which may effect any or all of the corporate powers of the city; and when a bill is advertised as an act to amend the several acts in relation to the city of Rochester, the subject of the corporate powers of the city and their regulation' is still more distinctly expressed. Such a title expresses a subject comprehen*599sive enough to embrace all the details of a city charter * * * . The word “charter” adds nothing to the title, in law or common understanding. A't most, it could only be regarded as slightly more expressive of the subject than this; but substantially it is the same.” Addressing this reasoning of the New York court to the case in hand, when the title of the act, Chapter 5848, advertised that it was “An Act Amending the Charter of the City of St. Petersburg,” it was equivalent to proclaiming that the legislature might under the proposed act amend the creative act and any or all laws in force relating to the municipal corporation of the city of St. Petersburg, except that such title further restricted the proposed amendments to the matter of the election of a city tax assessor, and to a prohibition against the issue and sale of city bonds unless ratified by the votes of the city electors. State ex rel. Arosin v. Ehrmantraut, 63 Minn. 104, 65 N.W. Rep. 251. The provisos to section 2 of said Chapter 5848, are in effect, nothing more than a declaration upon the part of the legislature that it was conscious of the fact that said section effected by implication a partial repeal or amendment of section 22 of the charter or creative act of the municipal corporation, and a further legislative construction and declaration as to the particular extent to which such implied repeal or amendment should be held to go. Exclusive of its provisions as to the election of a city tax assessor, the sum total of this amendatory act is that the city of St. Petersburg is by it prohibited from issuing or selling any bonds unless their issue is first ratified by /-a majority vote of the electors of said city, except bonds for the specific purpose of refunding the city’s past indebtedness; and we think, from the standpoint of the constitutional assaults made upon it, that it is valid and effectual for that purpose. Since what has been said disposes of the *600entire case, the decree of the court below appealed from in said cause is hereby affirmed at the cost of the appellant.
Hooker and Parkhill, JJ., concur;
Shackleford, C. J., and Cockrell and Whitfield, JJ., concur in the opinion.